DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the preliminary amendment filed on 8/16/2029, wherein: 
Claims 1-19 are currently pending;
Claims 1, 2, 6, 8, and 12-14 have been amended; and
Claims 15-19 have been newly added. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/10/2019 and 8/16/2019 have been considered by the examiner.
Drawings
The drawings are objected to because Figure 6 contains two different labels “630” for the same element of the input/output interface.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 660 in Fig. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “650” has been used to designate both “a storage interface” in lines 5-6 and “a bus” in line 7 in paragraph [0075].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the UAV of claim 6 (It is suggested that Fig. 2 have a box placed around 10, 20, and 202 with a new reference character for a UAV being added in the figure and accompanying specification section) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0012] improperly references claims 1 to 5. The phrase “according to any one of claims 1 to 5” should either be removed entirely or amended such that direct reference to specific claims are removed (i.e. “according to the claims” is acceptable).
Appropriate correction is required.
Claim Objections
Claims(s) 6, 11, and 12 is/are not in compliance with MPEP 608.01(m) which states: "Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.750)." 
Claims 10 and 17 objected to because of the following informalities:  
Claim 10 requires the phrase “and” after the semicolon in both lines 4 and 10 as it establishes alternative methods, each comprising two steps. 
Claim 17 requires the phrase “and” after the semicolon in both lines 4 and 9 as it establishes alternative methods, each comprising two steps. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a flight control system (hereinafter referred to as “FCS”) - claims 2, 6, 8, 12, 15, and 19 - “system for” has been found to invoke 35 USC 112(f) in MPEP 2181 § I.A. such that “system” appears to be a generic placeholder coupled to the functional language of “flight control,” “detecting an instability of the UAV,” “control the parachute to open when detecting that the UAV is in an unstable state,” and sending a command to the parachute system regarding flight instability. The Cambridge Aerospace Dictionary defines FCS merely as something that “in missile, RPV or aircraft flying on AFCS, serves to maintain attitude stability and correct FCS” is interpreted as comprising a sensor configured to detect a flight state of the UAV and a controller (e.g. an autopilot) electrically connected with the sensor to obtain the flight state from the UAV for effecting flight control and/or parachute deployment upon determination of the UAV being in an unstable state. 
a parachute system - claims 7-19 - “system for” has been found to invoke 35 USC 112(f) in MPEP 2181 § I.A. such that “system” appears to be a generic placeholder coupled to the functional language of “parachute,” “detecting a flight state of the UAV by a parachute system,” and “controlling a parachute to open by the parachute system when the UAV is in an unstable state.” The Cambridge Aerospace Dictionary defines “parachute” as “Any device comprising flexible drag or drag + lift surface from which load is suspended by shroud lines.” However, “parachute” is also used colloquially in a broader sense to include a drag/drag+lift surface, its container, associated harness between the surface and the load (e.g. shroud lines), and its deployment mechanisms (e.g. a sky divers “parachute” can describe the canopy, the “a parachute system” is being interpreted as comprising at least the elements of a sensor, a controller, and a parachute as seen in Fig. 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Claim 3 recites that the controller of the parachute system is configured to detect a height of the UAV relative to a ground and then control a sensor of the parachute system to be turned on when the height above the ground is greater than a preset height. The specification, while being enabling for a sensor which detects the height of a UAV above the ground, does not reasonably provide enablement for a controller which detects the height of a UAV above the ground.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The term “controller” is interpreted to a computer/processor and the disclosure as a whole teaches that the controller/processor receives data from a sensor to determine a flight state such as the height of the UAV. Nowhere in the entirety of the disclosure is the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, and 7-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As outlined above, claim 3 recites that the controller of the parachute system is configured to detect a height of the UAV relative to a ground and then control a sensor of the 
Claim 5 recites that the controller is configured to control a propeller to stop rotating and control the parachute to open after an interval of a second preset time. Claim 5 draws dependency from claim 1 which recites that the controller obtains a flight state of the UAV from a sensor and then controls the parachute to open when the UAV is in an unstable state. As claim 1 does not recite a “first preset time,” it is unclear in claim 5 what exactly is meant by “an interval of a second preset time.” Is a first period of time being defined from the initial determination of an unstable state until the propeller is stopped, from the command to stop the propeller is sent till the propeller stops, or some other interval between two events?
As outlined above, the claim limitation a “parachute system” in claims 7-19 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses the word 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 

(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim 7 recites “controlling a parachute to open by the parachute system.” As outlined above, “a parachute system” is being interpreted as invoking 35 USC 112(f), wherein is appears as though the system already includes a parachute, a sensor, and a controller. It therefore is unclear if “a parachute” opened by the parachute system comprising a parachute, is the same parachute or in addition thereto. It appears as though the limitation should read “controlling the parachute of the parachute system to open by the parachute system when the UAV is in the unstable state if the 35 USC 112(f) interpretation is agreed to. 
Claims 8-13 draw dependency from independent claim 7 and incorporate the indefiniteness as outlined above. Each is rejected for at least the same rationale outlined above for failure to overcome the same. 
Claim 9 recites that the parachute system detects a height of the UAV relative to the ground and detects a flight state of the UAV when the height above the ground is greater than a preset height. The phrasing of these limitations are unclear as to whether they are trying to convey that the parachute system does not utilize/turn on the sensor until a preset flight height is reached according to a flight control system, similar to claim 3 outlined above, or whether the parachute system uses its own sensor to detect a height but the controller of the parachute system does not calculate a flight state unless the height is greater than the preset height in general. 
Claim 11 recites that the safety protection method comprises controlling a propeller to stop rotating and controlling the parachute to open after an interval of a second preset time. Claim 11 draws dependency from claim 7 which recites that the method detects a flight state of the UAV and then controls the parachute to open when the UAV is in an unstable state. As claim 7 does not recite a “first preset time,” it is unclear in claim 11 what exactly is meant by “an interval of a second preset time.” Is a first period of time being defined from the initial determination of an unstable state until the propeller is stopped, from the command to stop the propeller is sent till the propeller stops, or some other interval between two events?
Claim 12 recites the limitation "the flight control system” in line 3.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, the structural relationship between the UAV and the parachute system of claim 7, from which claim 12 draws dependency, and the flight control system of claim 12 is unclear. Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: a flight control system comprising a sensor and a controller connected to the parachute system, wherein the flight control system and parachute can each independently determine the flight instability to initiate deployment of the parachute. 
Claim 14 recites the limitation "the unmanned aerial vehicle” in lines 4 and 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15-19 draw dependency from independent claim 14 and incorporate the indefiniteness as outlined above. Each is rejected for at least the same rationale outlined above for failure to overcome the same. 
Claim 15 recites the limitation "the unmanned aerial vehicle” in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the unmanned aerial vehicle” in lines 3 and 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the unmanned aerial vehicle” in lines 3, 6, 7, 9, 10, 11, and 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites that the controlling step comprises controlling a propeller to stop rotating and controlling the parachute to open after an interval of a second preset time. Claim 18 draws dependency from claim 14 which recites the steps of detecting a flight state of the UAV by a parachute system and controlling a parachute to open when the UAV is in an unstable state. As claim 14 does not recite a “first preset time,” it is unclear in claim 18 what exactly is meant by “an interval of a second preset time.” Is a first period of time being defined from the initial determination of an unstable state until the propeller is stopped, from the command to stop the propeller is sent till the propeller stops, or some other interval between two events?
Claim 19 recites the limitations “the flight control system” in line 3 and “the unmanned aerial vehicle” in lines 3-4. There is insufficient antecedent basis for these limitations in the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2016/0340049 to Ferreyra et al.
Re: Claim 1. Ferreyra et al. teach a parachute system of an unmanned aerial vehicle (Abstract; Fig. 1; [0012] - flight termination system (henceforth “FTS”) used in unmanned air vehicles) comprising:
a sensor configured to detect a flight state of the unmanned aerial vehicle (paragraph [0013] - FTS comprises internal sensors);
a parachute ([0013] - FTS deploys a parachute for the UAV); and
a controller electrically connected with the sensor and the parachute, respectively, and configured to obtain the flight state of the unmanned aerial vehicle from the sensor, and control the parachute to open when the unmanned aerial vehicle is in an unstable state (paragraphs [0013]-[0014] - FTS comprises a microcontroller coupled to the internal sensors which compares with predetermined values the measurements taken by the sensors to determine a flight state/major emergency requiring flight termination and configured to command parachute deployment in response).
Re: Claim 2. Ferreyra et al. teach the parachute system according to claim 1, wherein the controller is further configured to: wait for a first preset time when the unmanned aerial vehicle 
Re: Claim 3. As best understood due to indefiniteness, Ferreyra et al. teach the parachute system according to claim 1, wherein the controller is further configured to: detect a height of the unmanned aerial vehicle relative to a ground and control the sensor to be turned on when the height of the unmanned aerial vehicle relative to the ground is greater than a preset height (paragraph [0077] - the FTS performs an initialization/start up which checks if the UAV is in air mode meaning that the air vehicle is not on the ground. If air mode is not detected (i.e. the UAV is on the ground), then the parachute system is inhibited, thereby preventing launch of the parachute). 
Re: Claim 6. Ferreyra et al. teach an unmanned aerial vehicle (Abstract, Fig. 1, [0012] - FTS in an UAV), comprising a flight control system ([0058]-[0068] UAV autopilot having external sensors) and a parachute system of the unmanned aerial vehicle according to claim 1 (see claim 1 above), wherein the flight control system is configured to control the parachute to 
Re: Claim 7. As best understood due to indefiniteness, Ferreyra et al. teach a safety protection method of an unmanned aerial vehicle (Abstract, Fig. 1, [0012] - a method of flight termination), comprising:
detecting a flight state of the unmanned aerial vehicle by a parachute system;
controlling a parachute to open by the parachute system when the unmanned aerial vehicle is in an unstable state (See system of claim 1 above in view of the method of Fig. 1 and paragraph [0012]).
Re: Claim 8. As best understood due to indefiniteness, Ferreyra et al. teach the safety protection method according to claim 7, wherein the controlling a parachute to open by the parachute system when the unmanned aerial vehicle is in an unstable state comprises:
waiting for a first preset time when the unmanned aerial vehicle is in an unstable state, and controlling the parachute to open by the parachute system if a command that a flight control system detects the instability of the unmanned aerial vehicle is not received from the flight control system after reaching the first preset time (see system of claim 2, rejected above, which performs the method of claim 8 in its normal and usual operation).
Re: Claim 9. As best understood due to indefiniteness, Ferreyra et al. teach the safety protection method according to claim 7, wherein the detecting a flight state of the unmanned aerial vehicle by a parachute system comprises:
detecting a height of the unmanned aerial vehicle relative to a ground by the parachute system;

Re: Claim 12. As best understood due to indefiniteness, Ferreyra et al. teach the safety protection method according to claim 7, wherein said safety protection method further comprises: controlling the parachute to open by the flight control system when detecting that the unmanned aerial vehicle is in an unstable state (See system of claim 6 above that performs the method of claim 12 in normal and usual operation. Paragraph [0066] autopilot sends instructions to parachute system for flight termination).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2016/0340049 to Ferreyra et al.
Re: Claim 4. Ferreyra et al. teach the parachute system according to claim 1 as outlined above, wherein the sensor is configured to detect a height of the unmanned aerial vehicle; and the controller is configured to determine whether a rate of change of the height of the unmanned aerial vehicle is greater than a preset value or not, and determine that the unmanned aerial vehicle is in an unstable state when the rate of change of the height of the unmanned aerial vehicle is greater than the preset value (paragraphs [0067]-[0069] - sensor is a gyroscopic unit from an IMU that gives a Z axis value that is increasing in time and exceeds normal gyroscopic values for a flight. A barometric sensor gives a height value that is decreasing in time. Values are compared to predetermined values to determine if the UAV is outside safe flight parameters. If the sensor data is assessed to be a major emergency, the parachute is deployed. If a major emergency is not detected but the aircraft continues in a potentially unsafe situation during a 
Alternatively, Ferrerya et al. teach in paragraph [0037] that the parachute system (FTS) comprises internal sensors such as an Inertial Measurement Units (IMU) and gyroscopes. In paragraphs [0046]-[0047], Ferrerya et al. teach that the FTS is configured to determine a major flight emergency including a spin, a critical stall, and a rapid downward path. One of ordinary skill in the art would recognize that both stall detection and a rapid downward path would necessitate a determination of pitch of the aircraft, and that spin detection would necessitate the determination of both pitch and roll of the aircraft. One of ordinary skill in the art would also recognize that IMU and gyroscopes are capable of providing pitch and roll angles of the UAV. One of ordinary skill in the art would therefore recognize that the pitch and roll angles must be compared to predetermined value ranges in order for the major emergency to be determined (i.e. the pitch and roll values are outside the critical ranges resulting in a critical stall, a spin, a rapid downward path). However, Ferrerya et al. do not expressly disclose that the sensor is configured to detect a pitch angle and a roll angle of the unmanned aerial vehicle; and the controller is configured to determine whether an arithmetic square root of a sum of squares of the pitch angle and the roll angle of the unmanned aerial vehicle is greater than or equal to a preset angle or not, and determine that the unmanned aerial vehicle is in an unstable state when the arithmetic square 
Re: Claim 10. As best understood due to indefiniteness, Ferreyra et al. teach the safety protection method according to claim 7 as outlined above, wherein the detecting a flight state of the unmanned aerial vehicle by a parachute system comprises:
detecting a height of the unmanned aerial vehicle by the parachute system;
determining whether a rate of change of the height of the unmanned aerial vehicle is greater than a preset value or not, and determining that the unmanned aerial vehicle is in an unstable state by the parachute system when the rate of change of the height of the unmanned aerial vehicle is greater than the preset value (see 35 USC 102 rejection of the system of claim 4 above, wherein the system of claim 4 performs the method above in normal and usual operation). As such, Ferrerya et al. anticipates claim 10. 
Alternatively, Ferrerya et al. does not expressly disclose detecting a pitch angle and a roll angle of the unmanned aerial vehicle by the parachute system; and 
determining whether an arithmetic square root of a sum of squares of the pitch angle and the roll angle of the unmanned aerial vehicle is greater than or equal to a preset angle or not, and determining that the unmanned aerial vehicle is in an unstable state by the parachute system when the arithmetic square root is greater than or equal to the preset angle. As outlined above with respect to the system of claim 4, it would have been obvious to modify Ferreyra et al. in view of the prior art to achieve the system of claim 4. As the system of claim 4 performs the method above in normal and usual operation, the method is likewise rendered obvious by the system. Claim 10 is thereby rejected for similar rationale to claim 4 above. 
Re: Claim 13. As best understood due to indefiniteness, Ferreyra et al. teach a safety protection device of an unmanned aerial vehicle (Abstract; Fig. 1; [0012] FTS used in UAVs). As outlined above, Ferreyra et al. teach that the device comprises a microcontroller. It is also 
a memory; and
a processor coupled to the memory, which is configured to execute the safety protection method of the unmanned aerial vehicle according to claim 7 based on instructions stored in the memory. Examiner gives Official Notice that microcontrollers are well-known in the aerospace art to comprise a processor coupled to a memory which is configured to execute instructions stored within the memory. As Ferreyra et al. teach the systems of claims 1 and 6 and the method of claim 7 as outlined above, one of ordinary skill in the art would have recognized that the microcontroller must comprise a processor and memory having the algorithm instructions stored thereon in order to operate independently from the autopilot and other external command systems (e.g. an operator, ground control station, etc.) as described in the disclosure. Ferreyra et al. therefore implicitly teaches the limitations and appears to anticipate claim 13. 
Arguendo. 
Claims 5, 11, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0340049 to Ferreyra et al.
Re: Claim 5. As best understood due to indefiniteness, Ferreyra et al. teach the parachute system according to claim 1 as outlined above. In paragraph [0069], it is taught that the parachute system automatically stops the engine of the UAV and then deploys the parachute. However, it is not expressly disclosed that the controller is further configured to control a propeller to stop rotating and control the parachute to open after an interval of a second preset time. Examiner gives Official Notice that UAVs comprising propellers coupled to engines are well-known in the art and that in the art of parachute systems for aircraft, it is well-known to stop the propellers/engines prior to parachute deployment and to wait a preset time to ensure that the propellers/engines do not destroy the parachute. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have recognized that the teachings of Ferrerya et al. are applicable to UAVs comprising propellers driven by engines such that the disclosed stopping of the engines prior to parachute deployment would necessarily stop the propellers connected to said engines. Furthermore, one of ordinary skill in the art would have recognized that waiting for a signal indicating engines have stopped or a predetermined time ensuring the 
Re: Claim 11. As best understood due to indefiniteness, Ferreyra et al. teach the safety protection method according to claim 7 as outlined above. However, it is not expressly disclosed that the controlling a parachute to open by the parachute system when the unmanned aerial vehicle is in an unstable state comprises:
controlling a propeller to stop rotating and controlling the parachute to open by the parachute system after an interval of a second preset time. As outlined above with respect to the system of claim 5, it would have been obvious to modify Ferreyra et al. in view of the prior art to achieve the system of claim 5. As the system of claim 5 performs the method above in normal and usual operation, the method is likewise rendered obvious by the system. Claim 11 is thereby rejected for similar rationale to claim 5 above.
Re: Claim 14. As best understood due to indefiniteness, Ferreyra et al. teach the method of claim 7 and a microcontroller executing algorithms as outlined above with respect to claim 13. However, Ferreyra et al. does not expressly disclose a computer readable non-transitory storage medium (henceforth referred to as “CRM”) storing a computer program, when executed by a processor, causes a processor to perform one or more steps as follows:
detecting a flight state of the unmanned aerial vehicle by a parachute system;
controlling a parachute to open by the parachute system when the unmanned aerial vehicle is in an unstable state.
Examiner gives Official Notice that CRM executable by a processor to perform method steps are well-known in the art. The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the 
Re: Claim 15. As best understood due to indefiniteness, Ferreyra et al. render obvious the computer readable non-transitory storage medium according to claim 14 as outlined above. As outlined above with respect to claims 2 and 8, the system and method of Ferreyra et al. comprises:
waiting for a first preset time when the unmanned aerial vehicle is in an unstable state, and controlling the parachute to open by the parachute system if a command that a flight control system detects the instability of the unmanned aerial vehicle is not received from the flight control system after reaching the first preset time. As such, it would have been obvious to load the same onto the CRM as claimed for the same rationale outlined above with respect to claim 14. 
Re: Claim 16. As best understood due to indefiniteness, Ferreyra et al. render obvious the computer readable non-transitory storage medium according to claim 14. As outlined above with respect to claims 3 and 9, the system and method of Ferreyra et al. comprises:

detecting a flight state of the unmanned aerial vehicle when the height of the unmanned aerial vehicle relative to the ground is greater than a preset height. As such, it would have been obvious to load the same onto the CRM as claimed for the same rationale outlined above with respect to claim 14.
Re: Claim 17. As best understood due to indefiniteness, Ferreyra et al. render obvious the computer readable non-transitory storage medium according to claim 14. As outlined above with respect to claims 4 and 10, the system and method of Ferreyra et al. teach and/or render obvious:
detecting a pitch angle and a roll angle of the unmanned aerial vehicle by the parachute system;
determining whether an arithmetic square root of a sum of squares of the pitch angle and the roll angle of the unmanned aerial vehicle is greater than or equal to a preset angle or not, and determining that the unmanned aerial vehicle is in an unstable state by the parachute system when the arithmetic square root is greater than or equal to the preset angle;
or,
detecting a height of the unmanned aerial vehicle by the parachute system;
determining whether a rate of change of the height of the unmanned aerial vehicle is greater than a preset value or not, and determining that the unmanned aerial vehicle is in an unstable state by the parachute system when the rate of change of the height of the unmanned aerial vehicle is greater than the preset value. As such, it would have been obvious to load the same onto the CRM as claimed for the same rationale outlined above with respect to claim 14.
Re: Claim 18. As best understood due to indefiniteness, Ferreyra et al. render obvious the computer readable non-transitory storage medium according to claim 14. As outlined above with respect to claims 5 and 11, the system and method of Ferreyra et al. render obvious:
controlling a propeller to stop rotating and controlling the parachute to open by the parachute system after an interval of a second preset time. As such, it would have been obvious to load the same onto the CRM as claimed for the same rationale outlined above with respect to claim 14.
Re: Claim 19. As best understood due to indefiniteness, Ferreyra et al. render obvious the computer readable non-transitory storage medium according to claim 14. As outlined above with respect to claims 6 and 12, the system and method of Ferreyra et al. render obvious:
controlling the parachute to open by the flight control system when detecting that the unmanned aerial vehicle is in an unstable state. As such, it would have been obvious to load the same onto the CRM as claimed for the same rationale outlined above with respect to claim 14.
Examiner’s Comment
As outlined above, the IDS filed on 12/10/2019 and the IDS filed on 8/16/2019 have been considered. Each of these IDS contains an International Search Report and a Chinese Search Report along with corresponding references. It is noted that both search reports list several X references which correlate to references that apply under 35 USC 102 in US practice. A review has been made of each reference, especially of CN103895870A which was indicated in each search report to be the best prior art reference. The present Examiner is in general agreement with the findings of the search reports but as the prior art reference is in the Chinese language and only a machine translation has been provided, Ferreyra et al. will instead be employed in the current office action as it is entirely in English. Examiner notes that while the search report . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647